DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “a nitrogen separation system configured with cryogenic refrigeration” in Claim 1 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because Applicant only generally references figure 3 to describe it (e.g. Applicant Specification ¶ 17) and it is unclear whether all the structure of figure 3 would need to be incorporated into the 112f interpretation, since it appears that the whole structure would otherwise be included under the 112(f) interpretation.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
 “a nitrogen rejection unit” in claim 7. For examination purposes: This claim limitation is interpreted as a distillation column for producing a cold nitrogen rich stream and at least one cold methane rich stream (See Applicant Publication [0006]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re Claim 1,
 the phrase " concentrating the nitrogen in the from an inlet gas in an overhead stream " renders the claim indefinite because the claim as recited is unintelligible it is unclear what exactly is meant. For purposes of examination: this claim limitation is interpreted as "concentrating the nitrogen from an inlet gas in an overhead stream".
The limitation “a nitrogen separation system configured with cryogenic refrigeration” is indefinite because  it is unclear what is set forth as the metes and bounds of the patent protection desired. For purposes of examination: this limitation is interpreted as a distillation column with streams connected to heat exchangers.
Claim 1 recites the limitation "an inlet gas" in line 5. However, it is unclear if this is the same inlet gas stream in line 1 or a different inlet gas stream. For purposes of examination: this claim limitation is interpreted as “the inlet gas stream”.
 
In re Claim 8, 
Recites the term “ an NGL recovery plant” is indefinite as it is unclear what is meant by NGL as it is not defined by the claim or in the specification.
The term “ambient temperature” in claim 8 is a relative term which renders the claim indefinite. The term “ambient temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether the ambient temperature is only the temperature attributed to the structure for heating, the system temperature in its entirety, an average temperature of the system or the environment. For purposes of examination: This is interpreted as the temperature of the particular structure, i.e. heat exchanger, as required by the system.
Claim 8 recites the limitation "an ambient temperature" in line 13.  However, it is unclear if this is the same ambient temperature in lines 16-17 or a different ambient temperature. For purposes of examination: this claim limitation is interpreted as “a second ambient temperature”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butts et al. (US 20180231306), herein Butts.

In re Claim 1, Butts discloses A method for separating nitrogen from an inlet gas (Abstract and FIG. 2-5) having less than 25 mole % nitrogen  (180; [0026]: nitrogen in feed is 10%), comprising: 
supplying the inlet gas (at least Fig. 2: 180) having less than 25 mole % nitrogen to a nitrogen separation system  (100) configured with cryogenic refrigeration (at least 163 and stream 136; [0036] provides the refrigeration to cool the incoming gas stream 105 (which is a portion of feed stream 180) through heat exchange)
concentrating the nitrogen in the from an inlet gas in an overhead stream (See at least stream 126 and Table 1); and 
distilling nitrogen from the overhead stream using the cryogenic refrigeration (See [0043]: cold inlet stream 206 from the Cold Plate Fin Exchanger 251 and exiting as stream 207 going to the nitrogen vent. Stream 232 is returned from the compression stage (not shown) downstream of NRU Processing Stage 195 and is the supply source for the recycle refrigerant utilized as a critical low temperature refrigerant for both NGL and nitrogen removal process units.).
In re Claim 2, Butts discloses further comprising: using a distillation tower section  (162) to concentrate the nitrogen in the overhead stream (126).
In re Claim 3, Butts discloses further comprising: dividing the overhead stream  ([0036]: overhead stream 126 divided by 162) into a first portion (stream 136; [0036]: route a portion [of the overhead stream] 136 to NGL Tower Overhead Preheater)  and a second portion ([0036]: at least stream 310).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Butts et al. (US 20180231306), herein Butts in view of Patel et al. (US 20090113930), herein Patel.

In re Claim 4, Butts discloses further comprising: compressing (at least by compressor 150) and cooling (at least compressor discharge cooler 151) the first portion  (stream 136; [0036]) 
However, Butts does not explicitly teach, “to produce a reflux stream”.
On the other hand, Patel, directed to an ethane recovery process with multiple reflux streams (Abstract), discloses to produce a reflux stream (Patel Fig 5: 126 and [0041]:residue gas reflux stream 122 is compressed and cooled to become reflux stream 126 and finally 68”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Butts and to have modified them by producing a reflux stream as taught by Patel by compressing and cooling the first portion of Butts, in order to “achieve higher natural gas recovery in mid to high 90’s range” (See Patel [0044]), without yielding unpredictable results.
In re Claim 5, Butts as modified discloses further comprising: feeding the reflux stream to the distillation tower (Patel 126 and [0041] reflux stream 126 is feed through 68’’ to distillation tower 70)).
In re Claim 6, Butts discloses wherein the distillation tower produces a liquid bottoms stream (Butts 113; [0032] liquid exits bottom of 162).
In re Claim 7, Butts discloses wherein the second portion is fed to a nitrogen rejection unit (Butts 195 nitrogen rejection unit; [0036]: another portion (stream 310) to Nitrogen Fractionation Tower).
In re Claim 8, Butts discloses A method of separating nitrogen from an inlet gas (inlet gas 180; See Abstract Figs 2-5), the method comprising: 
receiving the inlet gas from an NGL recovery plant ([0026]: NGL processed to remove H2S, CO2, and water before being sent as inlet gas), the inlet gas stream having less than 25 mole % nitrogen (180; [0026]: nitrogen in feed is 10%); 
at least partially condensing the inlet gas stream  (partially condensed in 163) to form an at least partially condensed inlet stream (125 becomes 124 through 156 then stream 107 then stream 108 then stream 133 and finally stream 134);
processing the at least partially condensed inlet stream (134) in a distillation tower  (162) to form an overhead gas stream  (126) and a liquid bottoms stream (113); 
dividing the overhead gas stream  (stream divided in 175) into a first portion  (stream 136; [0036]: route a portion [of the overhead stream] 136 to NGL Tower Overhead Preheater) and a second portion (0036]: at least stream 310); 
heating the first portion  (heater in 163) using at least the inlet gas (105) (See [0036]); 
an operating pressure of the distillation tower (See Table 1: 162 operates at 510 psia, i.e. 510 psi, as evidenced by exiting (126 and 113) and feed (132 and 134) streams);
feeding the second portion to a nitrogen rejection unit  (195), the nitrogen rejection unit producing a cold nitrogen rich stream  (204; See [0045] and Table 1 Stream 204 99% nitrogen)  and at least one cold methane rich stream (306; see also Table 1 Stream 306 has 99% methane);
 heating the cold nitrogen rich stream  (205) using at least the inlet gas stream  (heated by inlet feed stream 300 in 250; [0043]: warm inlet stream 300 used as heating medium) to an ambient temperature (see Table 1 exiting stream 205 (i.e. 207) at 91.2 ℉); and
heating the at least one cold methane stream  (212 heated in 250; See [0044]: at least 212 one of heat streams in 250) using at least the inlet gas stream (300; [0043]: warm inlet stream 300 used as heating medium) to an ambient temperature (see Table 1 stream 306 at -159.5 ℉).
However, Butts does not explicitly teach, “compressing the heated first portion to a pressure at least 100 PSI higher than an operating pressure of the distillation tower; at least partially condensing the compressed heated first portion to form reflux stream; and feeding the reflux stream to the distillation tower” 
On the other hand, Patel, directed to an ethane recovery process with multiple reflux streams (Abstract), discloses compressing the heated first portion (Patel [0040]: 78 after heating in 30 is compressed in 102 and 110) to a pressure ( Patel [0040]: pressure raised above 800 psi) at least 100 PSI higher than an operating pressure of the distillation tower (Patel [0040] and See Table 2: product stream 77 shows 70 with operating pressure of 550 psia, i.e. 550 psi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Butts and to have modified them by compressing the heated first portion to a pressure at least 100 PSI higher than an operating pressure of the distillation tower of Butts; at least partially condensing the compressed heated first portion to form reflux stream as taught by Patel; and feeding the reflux stream to the distillation tower of Butts as taught by Patel in order to “achieve higher natural gas recovery in mid to high 90’s range” (See Patel [0044]), without yielding unpredictable results.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571) 272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        



/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763